  Case 17-32327         Doc 84   Filed 10/03/18 Entered 10/03/18 15:02:58               Desc Main
                                    Document Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                          )                BK No.:    17-32327
                                                )
     Lakesha L. Clay                            )                Chapter: 13
                                                )
                                                                Honorable Jack Schmetterer
                                                )
                                                )
                 Debtor(s)                      )

                     ORDER MODIFYING PLAN AND SHORTENING NOTICE

       This matter coming to be heard on Debtor's Motion to Modify Plan and Shorten Notice, due
Notice having been given to all parties of interest and the Court having jurisdiction over the matter and
being fully advised in the premises;

         IT IS HERBY ORDERED:

         1. Default is deferred to the end of the chapter 13 plan.

         2. Notice is shortened to 12 days.




                                                             Enter:


                                                                      Honorable Jack B. Schmetterer
Dated: October 03, 2018                                               United States Bankruptcy Judge

 Prepared by:
 Arthur Corbin
 Corbin Law Firm, LLC
 2500 E. Devon Ave., Ste. 200
 Des Plaines, IL 60018
 p.773-570-0054 f. 773-570-5449
